               Case 3:19-cv-00291-D Document 1 Filed 02/06/19                    Page 1 of 5 PageID 1
BTXN 049 (rev. 03/15)
                                       UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS


In Re:                                               §
Acis Capital Management, L.P.                        §
                                                     §            Case No.: 18−30264−sgj11
                                    Debtor(s)        §            Chapter No.: 11
Highland Capital Management, LP and Neutra, Ltd. and §
Highland CLO Funding, Ltd.                           §
                                    Appellant(s)     §
      vs.                                            §
Robin Phelan, Chapter 11 Trustee                     §
                                    Appellee(s)      §
                                                     §
                                                     §
                                                     §


                                          NOTICE OF TRANSMITTAL
I am transmitting:

                The Motion for leave to Appeal 28 U.S.C. § (USDC Civil Action No. DNC Case).
                The Motion for Stay Pending Appeal (USDC Action No. − DNC Case).
                The Proposed Findings of Fact and Conclusions of Law.
                The Motion to Extend Time To File Designation (USDC Civil Action No DNC Case).
                On , the Record on Appeal was transmitted. The designation of record or item(s) designated by
                were not filed when the record was transmitted. The item(s) were filed on awaiting instructions
                from the assigned district judge.
                Other
                Copies of: Notice of appeal, appealed order and supporting documents

TO ALL ATTORNEYS: File all subsequent papers captioned and numbered with the appropriate division of the
United States District Clerk's Office. Any questions concerning this proceeding should be directed to the U.S. District
Clerk's Office at (214) 753−2200.


DATED: 2/5/19                                     FOR THE COURT:
                                                  Robert P. Colwell, Clerk of Court

                                                  by: /s/Sheniqua Whitaker, Deputy Clerk
               Case 3:19-cv-00291-D Document 1 Filed 02/06/19     Page 2 of 5 PageID 2
BTXN 116 (rev. 07/08)
                                 UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF TEXAS




                                       APPEAL SERVICE LIST
                                     Transmission of the Record
BK Case No.: 18−30264−sgj11

Received in District Court by:

Date:

Volume Number(s):

cc: Stacey G. Jernigan
    Anna Saucier
    Laura Smith
    Attorney(s) for Appellant
    US Trustee
    Robin Phelan




Appellant Highland Capital Management, LP and Neutra, Ltd.

Holland N. ONeil
Jason B. Binford
Melina N. Bales
Foley Gardere
Foley & Lardner LLP
2021 McKinney, Suite 1600
Dallas, Texas 75201
Tel: 214.999.3000

Michael K. Hurst
A. Shonn Brown
Ruben A. Garcia
Lynn Pinker Cox & Hurst LLP
2100 Ross Avenue, Ste. 2700
Dallas, Texas 75201
Tel: 214.981.3800



Appellant Highland CLO Funding, Ltd.

Mark M. Maloney
W. Austin Jowers
Paul R. Bessette
King & Spalding LLP
1180 Peachtree Street NE
Atlanta, Georgia 30309
404−572−4600



Appellee Robin Phelan, Chapter 11 Trustee
           Case 3:19-cv-00291-D Document 1 Filed 02/06/19   Page 3 of 5 PageID 3
Jeff P. Prostok
J. Robert Forshey
Suzanne K. Rosen
Matthew G. Maben
Forshey & Prostok LLP
777 Main Street, Suite 1290
Fort Worth, Texas 76102
Tel: 817.877.8855

Rakhee V. Patel
Phillip L. Lamberson
Joseph J. Wielebinski, Jr.
Annmarie Antoniette Chiarello
Winstead PC
500 Winstead Building
2728 N. Harwood Street
Dallas, Texas 75201
Tel: 214.745.5400
                  Case 3:19-cv-00291-D Document 1 Filed 02/06/19                                                         Page 4 of 5 PageID 4
BTXN 150 (rev. 11/10)
In Re:                                                                                §
Acis Capital Management, L.P.                                                         §           Case No.: 18−30264−sgj11
                                                                                      §           Chapter No.: 11
                                                          Debtor(s)                   §



                                                              CIVIL CASE COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law,
except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of
Court for the purpose of initiating the civil docket sheet.

             I. (a) APPELLANT                                                                     APPELLEE
                    Highland Capital Management, LP, Neutra, Ltd., and Highland                   Robin Phelan, Chapter 11 Trustee
                    CLO Funding, Ltd.
                 (b) County of Residence of First Listed Party:                                   County of Residence of First Listed Party:
                     (EXCEPT IN U.S. PLAINTIFF CASES)                                             (IN U.S. PLAINTIFF CASES ONLY)
                 (c) Attorney's (Firm Name, Address, and Telephone Number)                        Attorney's (If Known)
                     Attorney for Appellants: Highland Capital Management, LP and                 Jeff P. Prostok
                     Neutra, Ltd.                                                                 J. Robert Forshey
                                                                                                  Suzanne K. Rosen
                        Holland N. ONeil                                                          Matthew G. Maben
                        Jason B. Binford                                                          Forshey & Prostok LLP
                        Melina N. Bales                                                           777 Main Street, Suite 1290
                        Foley Gardere                                                             Fort Worth, Texas 76102
                        Foley & Lardner LLP                                                       Tel: 817.877.8855
                        2021 McKinney, Suite 1600
                        Dallas, Texas 75201                                                       Rakhee V. Patel
                        Tel: 214.999.3000                                                         Phillip L. Lamberson
                                                                                                  Joseph J. Wielebinski, Jr.
                        Michael K. Hurst                                                          Annmarie Antoniette Chiarello
                        A. Shonn Brown                                                            Winstead PC
                        Ruben A. Garcia                                                           500 Winstead Building
                        Lynn Pinker Cox & Hurst LLP                                               2728 N. Harwood Street
                        2100 Ross Avenue, Ste. 2700                                               Dallas, Texas 75201
                        Dallas, Texas 75201                                                       Tel: 214.745.5400
                        Tel: 214.981.3800

                        Attorney for Appellant: Highland CLO Funding, Ltd.
                        Mark M. Maloney
                        W. Austin Jowers
                        Paul R. Bessette
                        King & Spalding LLP
                        1180 Peachtree Street NE
                        Atlanta, Georgia 30309
                        404−572−4600


             II. BASIS OF JURISDICTION
                                                                                                      Federal Question                     Diversity
                          U.S. Government                   U.S. Government
                                                                                                      (U.S. Government                     (Indicate Citizenship
                  1       Plaintiff                   2     Defendant                         3                                      4
                                                                                                      Not a Party)                         of Parties in Item III)


             III. CITIZENSHIP OF PRINCIPAL PARTIES
                                                                                   Incorporated or Principal Place
             Citizen of This State
                                                      1                1           of Business In This State                              4                  4
                                                                                   Incorporated and Principal Place
             Citizen of Another State
                                                      2                2           of Business In Another State                           5                  5
             Citizen or Subject of a
                                                                                   Foreign Nation
             Foreign Country                          3                3                                                                  6                  6


             IV. NATURE OF SUIT

                  422 Appeal 28 USC 158                      423 Withdrawal 28 USC 157                             890 Other Statutory Actions


             V. ORIGIN
                                                           Removed from State                                                                      Reinstated or
                        Original Proceeding                                                       Remanded from Appellate Court
                  1                                   2    Court                          3                                                    4   Reopened
                        Transferred from                   Multidistrict                          Appeal to District Judge from
                  5     another district              6    Litigation                     7       Magistrate Judgment


             VI. CAUSE OF ACTION
             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
             422 Appeal 28 USC 158
    Case 3:19-cv-00291-D Document 1 Filed 02/06/19                                      Page 5 of 5 PageID 5
Brief description of cause:
Notice of appeal of a bankruptcy court order


VII. REQUESTED IN COMPLAINT:
                                                                                 CHECK YES only if demanded in complaint:
        CHECK IF THIS IS A CLASS ACTION UNDER F.R.C.P. 23        DEMAND $
                                                                                 JURY DEMAND:          Yes      No


VIII. RELATED CASE(S) IF ANY
Judge: Fitzwater                                            Docket Number: 3:18−CV−01822, 3:18−CV−01056


DATED: 2/5/19                                  FOR THE COURT:
                                               Robert P. Colwell, Clerk of Court
                                               by: /s/Sheniqua Whitaker, Deputy Clerk
